Citation Nr: 1620311	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-42 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to an initial compensable rating for dry eye syndrome.

3.  Entitlement to a rating in excess 30 percent disabling for concentric cardiac hypertrophy with sinus bradycardia status post implanted pacemaker (also claimed as arteriosclerotic disease and coronary artery disease).


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1968 to October 1970, from May 1981 to October 1981, and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim of entitlement to an increased rating for concentric cardiac hypertrophy has been added to the issues on appeal.  The claim was denied in June 2015 and the Veteran timely filed an August 2015 Notice of Disagreement, but the RO has not yet issued a Statement of the Case (SOC) on that issue.  Controlling regulations require the Board to remand the matter to the RO.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Since the matter was last before the AOJ, the Veteran has submitted treatment records from his private ophthalmologist.  See December 2015 Private Treatment Records. In addition, VA treatment records have been added to the file since the most recent SOC.  The private and VA treatment records newly associated with the file are not pertinent to the sinusitis claim, so the Board may consider the merits of that claim without further remand.  See 38 C.F.R. § 20.1304(c).  The records are pertinent to the dry eye syndrome claim and the cardiac claim, so those claims must be remanded.  See 38 C.F.R. § 20.1304(c).

The Board remanded the case for further development in August 2015.  The case has since been returned for appellate review.  There has been substantial compliance with the remand instructions with respect sinusitis claim, so the Board may proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to an initial compensable rating for dry eye syndrome and to a rating in excess 30 percent disabling for concentric cardiac hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's sinusitis is not productive of nasal polyps, greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or incapacitating episodes, but does cause three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting due to sinusitis.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II.  Increased Rating for Sinusitis

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis is currently assigned a noncompensable disability rating under Diagnostic Code 6510.  See 38 C.F.R. § 4.97 (2015).

Diagnostic Code 6510, chronic pansinusitis, is rated under the General Rating Formula for Sinusitis.  Under that regulation, sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent disability rating.  Sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent disability rating.  Sinusitis detected by X-ray only warrants a zero percent disability rating.  38 C.F.R. § 4.97.

The Veteran has argued that his sinusitis symptoms warrant a 10 percent rating.  See, e.g., December 2010 Veteran Statement (attached to VA Form 9).  He stated that he experiences "three or more episodes per year of non-incapacitating sinusitis, including headaches, pain, and purulent discharge."  Id.  He further stated that, "[v]ery frequently, although not necessarily yearly, [his symptoms] progress to purulent sinusitis requiring the use of antibiotics."  Id.  His more recent descriptions of his symptoms is very similar.  See December 2015 Veteran Statement ("Every year I have at least three episodes of non-incapacitating sinusitis characterized by headaches, pain, and purulent discharge.").  He has explained in detail why his medical records do not consistently reflect treatment or reports of these episodes, including because he sometimes receives prescriptions from his son (a physician) and because he determines there is no need for medical attention because antibiotics are not warranted.  Id.  The Veteran is a physician, so he is competent both to report on his subjective symptoms and their clinical significance.  See Cox v. Nicholson, 20 Vet.App. 563, 569 (2007) (holding that a healthcare provider, such as a nurse, generally is qualified to provide competent medical evidence); Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

The other medical evidence of record supports the Veteran's testimony.  For example, the July 2009 VA examiner stated that the Veteran has "chronic sinus infection two or three times a year with purulent discharge [and] occasional headaches."  The examiner also noted "palpable tenderness over his frontal or maxillary sinuses."  Earlier medical records are consistent with finding the Veteran has experienced chronic sinusitis with headaches, pain, or purulent discharge.  See, e.g., February 2002 VA Primary Care Note ("sinus congestion w/out drainage w/ pressure headaches"); January 2008 Primary Care Note (noting history of chronic sinusitis).

The above evidence establishes chronic sinusitis with three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  These symptoms precisely match the criteria for a 10 percent rating under the General Rating Formula for Sinusitis.  The Veteran is entitled to a 10 percent rating for his service-connected sinusitis.

The Veteran has specifically indicated he is seeking a 10 percent rating for his sinusitis, see, e.g., December 2010 Veteran Statement, rather than any higher rating.  In any case, the Board has reviewed the entire record and considered whether the evidence warrants any higher rating.  The Veteran has not had surgery and does not have incapacitating episodes three or more times yearly.  The Board has also considered whether a higher rating is warranted under any other diagnostic code, but no other diagnostic code provides for a higher rating given the Veteran's symptoms (primarily headaches, pain, and purulent discharge).

Because the evidence establishes that the Veteran's sinusitis meets the criteria for a 10 percent rating, the Board will grant the Veteran's claim of entitlement to an initial evaluation of 10 percent disabling, but no more, for his service-connected sinusitis.  Gilbert, 1 Vet.App. at 53-56.

Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected sinus disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the Veteran's symptoms, both as he describes and as reflected in the medical records, precisely track the schedular criteria for a 10 percent rating.  See 38 C.F.R. § 4.97, DC 6510, General Rating Formula for Sinusitis.  The Veteran's sinusitis results in only three to six (3-6) non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge, as well as functional limitations caused by these symptoms.  The rating criteria expressly contemplate the Veteran's symptoms and reasonably describe his disability level.  The schedular rating criteria are adequate to evaluate the Veteran's sinusitis.  Although the General Rating Formula for Sinusitis allows for higher ratings, the Board fully explained why the higher ratings were not warranted.

Further, the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

In making this finding, the Board acknowledges that several other increased rating claims are still on appeal and development of those claims may impact the combined effects analysis.  However, consideration of whether referral for an extraschedular rating is warranted in the context of the Veteran's entire disability picture will again be undertaken in adjudicating those claims.  Bifurcation and remand of the extraschedular aspect of this sinusitis claim due to the other pending claims would only add procedural complexity with no substantive benefit.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. June 18, 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  During the development and readjudication of the pending claims, the Veteran will have a full opportunity to present any evidence and make any arguments regarding the combined effects of his disability in light of any additional evidence.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a service-connected sinusitis is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

III.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April 2009 with respect to the claim of entitlement to an increased rating for sinusitis.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has received additional notice regarding the elements of his claim in rating decisions and statements of the case.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided a July 2009 examination with respect to the Veteran's sinusitis.  The examination and opinion are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not challenged the adequacy of the July 2009 examination or the opinions contained therein.  The Veteran has suggested that the July 2009 VA examination "is no longer contemporaneous", however, he has not indicated that his symptoms warrant any rating higher than the 10 percent rating assigned in this decision or that his condition has worsened since that examination.  There is no need to remand this claim for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Moreover, the record contains the Veteran's own report of symptoms, the Veteran is a physician, and the Board has accepted his report of symptoms and medical opinions regarding the severity of his condition.  VA has no obligation to obtain further medical examinations or opinions in connection with the sinusitis claim on appeal.  See 38 U.S.C.A. § 5103A(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial 10 percent evaluation, but no higher, for service-connected sinusitis, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Since the issue of an increased rating for dry eye syndrome was last before the AOJ, the Veteran has submitted treatment records from his private ophthalmologist.  See December 2015 Private Treatment Records.  The record also contains more recent VA treatment records.  The treatment records are pertinent to that claim and, in his December 2015 submission, the Veteran specifically indicated a desire for AOJ review of the records.  The claim must be remanded for readjudication and issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304(c).

As opposed to the sinus claim decided above, the Veteran's recent statements do seem to suggest his dry eye condition has worsened.  Therefore, another examination will be conducted.

The claim of entitlement to a rating in excess of 30 percent disabling for concentric cardiac hypertrophy has been added to the issues on appeal.  The claim was denied in June 2015 and the Veteran timely filed an August 2015 Notice of Disagreement, but the RO has not yet issued a Statement of the Case (SOC) on that issue.  Controlling regulations require the Board to remand the matter to the RO for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any pertinent clinical records, including any such records from the VA Medical Center in Gainesville, Florida for the period from September 21, 2015 to the present.

2.  Then, schedule VA examination(s) to evaluate the current severity of the service-connected dry eye syndrome.

3.  Thereafter, readjudicate the claim of entitlement to an initial compensable rating for dry eye syndrome based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case on that issue.  An appropriate period of time should be allowed for response.

4.  Issue a statement of the case with respect to the Veteran's claim of entitlement to a rating in excess 30 percent disabling for concentric cardiac hypertrophy with sinus bradycardia status post implanted pacemaker.  Advise the Veteran and his representative, in writing, of the requirements for perfection of an appeal of that issue.  
If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


